ORDER
PER CURIAM.
The judicial terms of office of Judge Alexander F. Barbieri (Court of Common Pleas of Philadelphia, First Judicial District), Judge Lawrence A. Monroe (Court of Common Pleas of Bucks County, Seventh Judicial District), Judge J. Quint Salmon (Court of Common Pleas of Beaver County, Thirty-sixth Judicial District), and Judge Albert H. Heimbach (Court of Common Pleas of Carbon County, Fifty-sixth Judicial District) having expired during the calendar year 1977 by reason of the mandatory retirement provision of Article V, Section 16(b), of the Constitution of Pennsylvania,
It is hereby ordered and directed that each of the above judicial offices be filled by election at the November 8, 1977, municipal election;
*615It is further ordered and directed that the Secretary of the Commonwealth give notice forthwith to the County Boards of Elections in the respective judicial districts, the Chairmen of the political parties in each of the above judicial districts, and all other persons entitled to notice under the Election Code, that the designated judicial offices shall be listed for election on the November 8, 1977, ballot and that nomination certificates shall be received and treated as timely filed;
It is further ordered and directed that appellees-respondents and the designated Boards of Elections do and perform any and all other acts necessary or proper in order that the foregoing judicial offices may be filled at the November 8, 1977, municipal election.
The order of the Commonwealth Court is reversed. Opinions to follow.
NIX and MANDERINO, JJ., dissent.